Citation Nr: 1626115	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the period from May 1, 2009 to May 21, 2015, in excess of 40 percent from May 21, 2015 to October 21, 2015, and in excess of 40 percent from February 1, 2016 for impingement syndrome, right shoulder. 

2.  Entitlement to extension of a temporary total disability rating beyond January 31, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to June 1993.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and St. Petersburg, Florida, respectively.

The Veteran presented testimony at an October 2014 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

The issue of entitlement to an increased rating was previously remanded by the Board in February 2015 for further procedural development.

During the course of the appeal, a July 2015 rating decision granted an increased evaluation of 40 percent for the Veteran's right shoulder condition, effective May 21, 2015.  

A December 2015 rating decision awarded a temporary evaluation under the provisions of 38 C.F.R. § 4.30 from October 22, 2015 to January 31, 2016, with a 40 percent evaluation thereafter.  The Veteran has indicated that he believes that the temporary evaluation under § 4.30 should be extended beyond January 31, 2015.  The Board considers this to be part of rating claim, but has spilt the issues as dictated above for clarity.

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. For the period prior to September 4, 2012, right shoulder impingement syndrome is manifest by functional limitation of the right shoulder at shoulder height.

2. For the period prior to September 4, 2012 to October 27, 2014, right shoulder impingement syndrome is manifest by functional limitation of the right shoulder to 25 degrees from the side.

3. For the period from October 27, 2014, right shoulder impingement syndrome is manifest by functional limitation of the right shoulder to 25 degrees from the side.

4. Post-operative residuals of the Veteran's October 2015 right shoulder surgery did not necessitate convalescence beyond January 31, 2016.


CONCLUSIONS OF LAW

1. For the period prior to September 4, 2012, the criteria for an evaluation in excess of 20 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).

2. For the period from September 4, 2012 to October 26, 2014, the criteria for an evaluation of 40 percent for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).
3. For the period from October 27, 2014, the criteria for an evaluation of 40 percent for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).

4. The criteria for entitlement to an extension beyond January 31, 2016 for a temporary total evaluation based on surgical treatment necessitating convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the increased rating claim in February 2015. 

The Board's remand instructed the RO to schedule the Veteran for a VA right shoulder examination and readjudicate the claim.  The Veteran was scheduled for and attended a May 2015 VA right shoulder examination.  The RO readjudicated the claims in a June 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2009 letter and multiple additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in May 2015 for the Veteran's right shoulder.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, evidence received since the most recent May 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his right shoulder disorder.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  The Board notes that the record indicates the Veteran underwent right shoulder surgery in October 2015, after his most recent VA examination.  However, as the Veteran is already in receipt of the schedular maximum 40 percent evaluation for this period and VA treatment records after the procedure do not document any additional complications and actually indicate an improvement in range of motion, a new examination is not necessary.
 
As noted, the Veteran testified at an October 2014 hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of an increased rating.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.  

In short, the Board has carefully considered the its duties to notify and assist, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III. Increased Rating Claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has changed and a staged rating is warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Veteran is currently rated for impingement syndrome of the right shoulder under Diagnostic Code 5010-5201.  See 38 C.F.R. §§ 4.20, 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

The Veteran filed an increased rating claim in January 2009.  The Veteran is in receipt of a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 from January 8, 2009 to April 30, 2009, a 20 percent evaluation for the period from May 1, 2009 to May 20, 2015, a 40 percent evaluation from May 21, 2015 to October 21, 2015, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 from October 22, 2015 to January 31, 2016, and a 40 percent evaluation thereafter.  The Board will not address the period prior to May 1, 2009, as the Veteran is already in receipt of a 100 percent evaluation.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , DC 5003.  An August 2011 VA examination confirmed the presence of osteoarthritis of the right shoulder.  Here the Board will address the Veteran's disability evaluation on the basis of limitation of motion.

Under Diagnostic Code 5201 the major shoulder is rated as follows: limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating; motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating;  and motion limited to 25 degrees or less from the side is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran's right shoulder is his dominant or major shoulder.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18  (2003).

Factual Background

At an August 2011 VA examination, the Veteran denied flare-ups impacting the function of his shoulder.  Right shoulder flexion was 90 degrees with objective evidence of painful motion at 90 degrees.  Right shoulder abduction was 110 degrees with objective evidence of pain at 110 degrees.  Repetitive use testing did not result in any additional limitation of motion or functional loss or impairment.  There was pain or tenderness on palpation and guarding of the shoulder.  Muscle strength on abduction and flexion was 3/5.  There was no ankylosis, no history of recurrent dislocation, and there had been no total shoulder joint replacement.  The Veteran did have scars, but they were not painful or unstable, and the total area of all related scars was less than 38 square centimeters.  The Veteran reported missing 80 hours of work the previous year.

A September 4, 2012 treatment note reports pain with abduction, limited to 60 degrees.  

At the October 27, 2014 videoconference hearing, the Veteran reported that he was unable to reach to the side or behind his body.  He indicated that he was unable to move his right arm more than four to six inches from his body.  He was in constant pain, with the level of pain ranging from 5/10 to 8/10.

At a May 2015 VA examination, the Veteran reported that pain was between 7-8/10 in the morning and 6/10 after pain medication.  At best, it was a 5/10.  Activities were very limited.  Pain was described as dull and constant, with sharp pain with any movement of the arm.  He experienced weekly flare-ups that lasted for a day.  Flexion was 15 degrees, abduction 60 degrees, external rotation 25 degrees, and internal rotation 5 degrees.  The examiner noted that pain resulted in functional loss, as all range of motion was adversely affected by it.  Repetitive use testing resulted in flexion at 20 degrees, abduction 20 degrees, external rotation 20 degrees, and internal rotation 0 degrees.  Pain, weakness, fatigue, and lack of endurance limited functional ability.  Muscle strength on flexion and abduction was 4/5.  There was no ankylosis, no rotator cuff condition, no instability, dislocation, or labral pathology, no condition or impairment of the humerus, and no condition of the clavicle, scapula, AC joint, or sternoclavicular joint.  

The Board has reviewed additional VA treatment records throughout the entire period on appeal and has considered the reported symptoms and limitations in its decision rendered below.  The additional records did not contain results from objective testing for range of motion and the symptoms were consistent with the VA examinations and testimony of record.

 Period from May 1, 2009 to September 3, 2012

The 20 percent evaluation contemplates limited motion to shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion midway between the side and shoulder level.  The Veteran's August 2011 VA examination and the additional medical evidence of record during this period indicates that the Veteran was able to raise his right arm to 90 degrees, or shoulder level.  As a result, the Board finds that an evaluation in excess of 20 percent for this period is not warranted.

The Board has considered the Veteran's report of shoulder pain and functional loss during this period.  See DeLuca, supra.  However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the current evaluation.  See 38 C.F.R. § 4.59 . The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of pain after use, however, there was no additional limitation of motion after repetitive use testing at the August 2011 examination.  The current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59 when limitation of motion is noncompensable but affected by painful motion. 

As such, the Board finds that the symptoms associated with the service-connected right shoulder have not more nearly comported with the criteria for an evaluation in excess of 20 percent under Diagnostic Code 5201 for this period.

Period from September 4, 2012 to October 26, 2014

The September 4, 2012 VA treatment note documents painful motion and limited abduction of the right shoulder to 60 degrees.  After considering additional VA treatment records during this period, the Board finds that an evaluation of 40 percent is warranted.  Here, the September 2012 examination documented limitation of abduction to 60 degrees.  However, the other planes of motion were not tested and there was no repetitive motion testing.  What we do know is that a subsequent examination again confirmed abduction to 60 degrees.  However, such motion was significantly impacted with repetitive motion and the motion was functionally limited 20 degrees.  

In view of rule regarding stabilization of ratings, we assign a 40 percent evaluation as of the first objective hint of a change in functional use.  

As such, the Board finds that the symptoms associated with the service-connected right shoulder more closely approximate the criteria for an evaluation of 40 percent under Diagnostic Code 5201 for this period.  The 40 percent evaluation is the maximum assignable for limited motion. 

Period from October 27, 2014

At the Veteran's October 27, 2014 videoconference hearing, the Veteran testified that he was unable to move his right arm more than 4 to 6 inches from his body.  The Board finds the Veteran competent to testify with respect to limitation of motion in this instance despite the lack of objective testing and the Board finds his testimony to be credible.  The Board finds that such limitation of motion of the right shoulder is consistent with the criteria for a 40 percent evaluation under Diagnostic Code 5201, as limited to 25 degrees from the side.  This conclusion is supported by the objective medical testing performed at the Veteran's May 2015 VA examination which documented flexion of 15 degrees and abduction of 20 degrees after repetitive use testing.  

As such, the Board finds that the symptoms associated with the service-connected right shoulder more closely approximate the criteria for an evaluation of 40 percent under Diagnostic Code 5201 for the period from October 27, 2014.  In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  However, this is the schedular maximum for the Veteran's disability.  In doing so, the Board does not disturb the Veteran's temporary total evaluation for the period from October 22, 2015 to January 31, 2016 under 38 C.F.R. § 4.30.

For all periods, the Board has considered other potentially applicable Diagnostic Codes.  A rating under Diagnostic Code 5200 is not appropriate as there is no lay or medical evidence that the Veteran has ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use.  Similarly, a rating under Diagnostic Code 5202 is not appropriate as there is no evidence of fibrous union, nonunion, loss of the humeral head, marked or moderate deformity due to malunion, or recurrent dislocation of the scapulohumeral joint at any point.

Evaluation in excess of 40 percent

The AOJ had assigned a 40 percent evaluation as of May 2015.  The Board has assigned an earlier effective date for the 40 percent evaluation.  To the extent that an evaluation in excess of 40 percent is sought, there is no lay or medical evidence that would support an evaluation in excess of 40 percent.  The 40 percent evaluation is the maximum based upon limited motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The arm has not been amputation and he does not have ankylosis of the joint or any other factor that would warrant consideration under another diagnostic code.
Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
The discussion above reflects that the symptoms of the Veteran's right shoulder, specifically limitation of motion and functional loss, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and limitation of motion which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Additionally, there is no indication that the Veteran's service-connected disability on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

IV.  Extension of a Temporary Total Evaluation

A December 2015 rating decision granted a temporary convalescent evaluation of 100 percent for the period from October 22, 2015 to January 31, 2015, based on the Veteran's October 2015 surgery for his service-connected right shoulder condition.  The Veteran contends that his 100 percent evaluation should be continued past January 31, 2016.  

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Veterans Appeals  (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, at 430. 

VA treatment records confirm that the right shoulder surgery was performed on October 22, 2015.  An October 27, 2015 post-operative treatment note states that the Veteran was doing well and denied fever, chills, severe pain, severe swelling, discharge from the bandage, or decreased range of motion or strength of the joints proximal or distal to the surgical site.  Physical examination revealed no deep or superficial infection, wound non-tender to palpation, and sensory intact.  The examiner noted that the Veteran would likely need at least 12 weeks of leave as it was a major surgery that will require intensive physical therapy and recovery.  

November 2015 physical therapy notes document the Veteran's right shoulder progression.  The treatment notes document the Veteran performing right shoulder exercises.  A November 4, 2015 physical therapy note states the Veteran is to wear a sling for 4 to 6 weeks.  The patient reported doing well.  Active range of motion in this treatment note was documented as flexion 30 degrees, abduction 30 degrees, internal rotation 68 degrees, and external rotation 8 degrees.  Subsequent therapy notes indicate continued improvement of range of motion.

In light of a review of the record, the Board finds that the extension of a temporary total evaluation for convalescence is not appropriate under the provisions of § 4.30 (a)(1).  VA treatment records indicate steady improvement with the condition in November 2015, over two months prior to the discontinuation of the Veteran's current temporary evaluation on January 31, 2016.  Range of motion findings less than a month after the October 2015 surgery reveal improvement since the May 2015 VA examination.  The date of January 31, 2016 is also consistent with the October 2015 post-operative note that the Veteran would require 12 weeks of recovery.  

To the extent that the Veteran argues that additional convalescence is required beyond January 31, 2016, the more probative evidence, specifically range of motion testing and the evaluation of trained medical professionals, shows improvement of his right shoulder.  Physical therapy notes document steady improvement of the condition and the evidence shows he was actually discharged from physical therapy on November 23, 2015.

There is simply no evidence of record that suggests a further extension beyond January 31, 2016 of the Veteran's temporary total evaluation is warranted.   Although the Veteran continued to experience right shoulder impairment beyond this date, the evidence reflects that the surgical procedure did not (1) result in incompletely healed surgical healed wounds, stumps or recent amputations; (2) require therapeutic immobilization of one major joint or more; (3) necessitate house confinement or the use of a wheelchair or crutches; or (4) necessitate immobilization by cast.  A temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continues to be symptomatic following surgery.  The appropriate schedular rating is intended to cover this situation and as previously noted, the Veteran is in receipt of the schedular maximum evaluation of 40 percent under the applicable Diagnostic Code.

Thus, the Board concludes that the preponderance of the evidence is against an extension of a total disability evaluation for convalescence beyond January 31, 2016.  In reaching this determination, the Board has carefully considered the Veteran's contentions and the application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for the period from May 1, 2009 to September 3, 2012, for impingement syndrome, right shoulder is denied.

Entitlement to an evaluation of 40 percent for the period from September 4, 2012 to October 26, 2014, for impingement syndrome, right shoulder is granted.

Entitlement to an evaluation of 40 percent for the period from October 27, 2014, for impingement syndrome, right shoulder is granted.

Entitlement to an evaluation in excess of 40 percent for impingement syndrome, right shoulder is denied.

Entitlement to extension of a temporary total disability rating beyond January 31, 2016 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


